Citation Nr: 1221838	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  He also had subsequent service in the Missouri Army National Guard from April 1982 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  A review of the record reflects that further development is necessary prior to analyzing the claims on the merits.

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Where a Veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, to include sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  However, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, on the Report of Medical History completed upon induction in August 1966, the Veteran indicated that he did not have hearing loss, or any ear trouble.  The August 1966 service induction examination report reflects that an audiogram was conducted; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
30
N/R
30
LEFT
5
5
35
N/R
35

Speech recognition scores were not reported.  Clinical examination of the ears was noted as normal.  However, his physical profile (PULHES) was abnormal, with a "2" in the "H" or hearing/ear category.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  A "B" physical category was also recorded, the second highest classification of physical fitness; the Veteran was found fit for military service.

A service treatment note dated in October 1967 shows that the Veteran was treated for an ear infection.  Also, according to a May 1968 treatment note, the Veteran complained of dizziness (and an upset stomach).  

Upon service separation, the Veteran completed a Report of Medical History dated in July 1968, and on such report, he indicated that he did not have hearing loss or any ear trouble.  The July 1968 Report of Medical Examination reflects a normal clinical evaluation of the ears.  An audiogram was conducted upon separation; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/R
40
LEFT
10
5
5
N/R
25

Speech recognition scores were not reported.  

According to his March 2008 claim, the Veteran attributed his hearing loss and tinnitus to the duties connected with his military occupational specialty (MOS) as a construction machine operator.  He stated that he mostly operated bulldozers, graders, and trucks.  He also indicated that he slept within approximately 20 feet of "the 8 inch guns."  

Review of the medical evidence shows that in May 2005, the Veteran presented for an audiology evaluation at a VA Medical Center, and was diagnosed with bilateral sensorineural hearing loss.  The Veteran also reported ringing in the ears and was referred for a vertigo evaluation.

In June 2008, the Veteran was afforded a VA audiology examination in conjunction with his service connection claim.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
55
55
LEFT
20
15
55
60
55

Speech recognition scores were 92 percent in the right ear, and 88 percent in the left ear.  The VA examiner diagnosed the Veteran with mid to high frequency bilateral sensorineural hearing loss, and tinnitus.  The June 2008 VA examiner was also asked to provide an etiology opinion as to the Veteran's hearing loss and tinnitus.    The examiner observed that in addition to the induction report which lists the audiometric findings, the Veteran's actual audiogram is included with the Veteran's service treatment records.  After a close review of the record, the examiner determined that the Veteran's induction report actually documents a pre-existing bilateral hearing loss of unknown etiology.  The examiner stated that the Veteran's induction audiogram would have been done with equipment calibrated to "ASA" standards, and when converted to the current standard, puretone thresholds upon induction were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
35
30
LEFT
20
15
45
45
25

The June 2008 VA examiner also revealed that the original audiogram record shows that the test was started over or reset at least once, as shown by two of the tracings marked "void."  The examiner explained that restarting the test was accepted practice if, for technical or psychoacoustic reasons, the machine did not track the response appropriately or the patient lost track of the signal to respond.  The examiner stated further that technicians were taught to restart a test, or part of the test to confirm the initial results.  

The original copy of the Veteran's discharge audiogram record is not in the claims file, as noted by the examiner.  Nonetheless, the June 2008 examiner opined that it is as likely as not that the calibration standard at the time was also ASA.  If this were the case, the examiner stated that the puretone thresholds upon discharge after conversion were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
blank
45
LEFT
25
15
15
blank
30

In any event, the June 2008 VA examiner doubted that the Veteran's discharge puretone results were accurately recorded, given the findings taken from the original induction audiogram.   Based on examination of the Veteran and review of his claims file, the June 2008 VA examiner opined that aggravation of the Veteran's pre-existing hearing loss during service cannot be resolved without resorting to mere speculation.  The examiner further stated that the onset of the Veteran's tinnitus as a consequence of acoustic trauma in service also cannot be resolved without resorting to mere speculation.  

When the VA examiner compared the Veteran's audiometric findings in 2005 and 2008, he observed that the Veteran had a remarkably stable hearing impairment for a time span of 42 years, so it cannot be determined if the threshold shifts were acquired in service or after service.  And, as previously indicated, the discharge audiogram is judged by the June 2008 VA examiner to be an unreliable indicator of puretone thresholds since it obviously failed to comment on the preexisting condition.   Additionally, the June 2008 VA examiner stated that, given the severity of the Veteran's preexisting hearing impairment, the probability of having tinnitus symptoms prior to service or acquiring pertinent symptoms during service is quite high.  However, during examination, the Veteran reported having served in the National Guard for five years beginning in 1981, and his MOS was an AH-1 Cobra helicopter technical inspector, and the records of such reported service are not in the claims file.  The June 2008 examiner stated that the Veteran's National Guard enlistment and hearing conservation records, as well as any civilian occupational health records, are needed to resolve the issue of aggravation of a preexisting hearing loss.   The examiner wished to avoid resorting to speculation and requested that the records be obtained.  

Efforts to obtain those records were subsequently made by the RO.  In this regard, in June 2008, the RO requested any and all information regarding the Veteran's service with the Army National Guard.  The National Personnel Records Center in July 2008 indicated that there are no National Guard records on file.  Also in June 2008, the RO called the Veteran and spoke to him regarding his Army National Guard service.  He stated that he served part-time with the "1107 AVCRAD and did not seek treatment for hearing loss or tinnitus during such service.  According to a September 2008 memorandum, the RO determined that any National Guard records for the Veteran beginning in 1981 are unavailable, and that further attempts to obtain them are futile.  Thereafter however, the Veteran indicated in a September 2008 statement, that his service treatment records with the Missouri National Guard are available and asked that such records be obtained.  In November 2008, the RO requested from the Missouri Army National Guard any records pertaining to the Veteran.  But, according to a November 2008 contact report, the Missouri Army National Guard did not find the Veteran attached or assigned to the identified unit or any other unit.  The RO then called the Veteran and the Veteran indicated that he had a document showing a National Guard discharge date of April 21, 1989.  He was asked to submit a copy to VA.

Thereafter, in an October 2008 addendum, the examiner who conducted the June 2008 VA audiology examination indicated that no new evidence had been added to the claims file since the last review and opinion.  Therefore, the June 2008 VA examiner stated that the issues of entitlement to service connection for bilateral hearing loss and tinnitus could not be resolved except by mere speculation.  The examiner explained that the current record is insufficient and judged inadequate to resolve the issues without resorting to speculation.  As indicated, the examiner opined that the Veteran's discharge audiogram is inaccurate and misleading, and additional post-service records are needed.  

As indicated, the June 2008 VA examiner was unable to provide an etiology opinion without resorting to speculation.  However, the examiner clearly indicated that the induction report showed a preexisting hearing loss, and that the Veteran likely had a preexisting tinnitus.  In light of such findings, the Board finds it necessary for the examiner to address whether such disabilities aggravated during service.  An opinion is especially necessary because the examiner also determined that the Veteran's audiometric results upon discharge are likely inaccurate.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. 

Additionally, the June 2008 examiner indicated that any civilian occupational health records and National Guard records will assist him in forming an opinion.  The Missouri National Guard indicated that it had no record of the Veteran, yet the record now contains the Veteran's discharge document (NGB Form 22).  It shows that the Veteran served from April 1982 to April 1989 in the Missouri Army National Guard and was attached to AVCRAD (1107th).  In light of this discharge document, the Board finds that an additional request for any service treatment records should be requested.  The Veteran should also be asked to identify any medical providers that provided pertinent treatment to him from 1981 to 1989, and should be requested to assist in obtaining any occupational audiograms.  In this regard, the Board notes that at the June 2008 VA examination, the Veteran reported that after service he had worked in a chemical plant for 30 years where hearing protection was required; however, the examiner indicated that the Veteran did not report if hearing testing was done by the plant.  

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify any outstanding medical evidence showing pertinent treatment after service, particularly from service discharge in 1968 to 2005.  Also, the Veteran should be asked whether he was required to undergo regular audiology testing in connection with his employment at a chemical plant for 30 years where hearing protection was required.  Request any identified evidence after obtaining any necessary consent.

2.  Contact again the Missouri Army National Guard, the National Personnel Records Center, or any other appropriate entity to request and obtain the Veteran's service treatment records (to include enlistment examination report and any hearing conservation records) pertaining to his service with the Missouri Army National Guard for the period from 1982 to 1989.  See NGB Form 22 showing service from April 1982 to April 1989.

3.  Obtain all pertinent outstanding evidence, to include records from the VA Medical Center in Fayetteville, Arkansas, dated from October 2008 to the present.  

4.  If any National Guard service treatment records, or civilian occupational health records are added to the claims file, transfer the Veteran's claims file to the examiner who conducted the June 2008 VA audiology examination (or other suitable VA examiner if the June 2008 examiner is unavailable) for a supplemental medical opinion.  After a complete review of the record, the examiner should respond to the following:  

a.  clarify whether the Veteran's pre-existing bilateral hearing loss was permanently aggravated in service.  In providing such opinion, the examiner is asked to specifically acknowledge and discuss the Veteran's competent and credible lay reports of increased hearing difficulty during service.  His MOS was a construction machine operator, and he reported sleeping in close proximity to "the 8 inch guns."  

If aggravation during service is shown, the examiner should specify what measurable degree of a permanent increase in the severity of hearing loss is related to the Veteran's active service. 

*The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A complete rationale for any opinion expressed should be included in the examination report. 

b.  clarify whether, on the basis of the clinical record, the Veteran's tinnitus clearly and unmistakably preexisted service.

If so, indicate whether the Veteran's preexisting tinnitus increased in severity during service, and if so, was the increase in severity clearly and unmistakably due to the natural progress of the disorder (i.e., not "aggravated").  

If tinnitus is determined to not have preexisted service, opine whether it is at least as likely as not related to or had its onset during service.  

Reconcile the opinion with the Veteran's report of acoustic trauma during service based on his MOS duties and his report of having slept in close proximity to "the 8 inch guns."  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

5.  Thereafter, readjudicate the Veteran's service connection claims for bilateral hearing loss, and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


